Argued January 11, 1927.
The following excerpt from the opinion of the court below sufficiently disposes of this case: "On February 15, 1926, a writ of alternative mandamus was awarded on petition of the district attorney, at the relation of a number of individuals. The prayer of the petition is that the court command the county treasurer to grant a hearing upon an application to revoke licenses issued by him to a number of moving picture theatres alleged to have violated the provisions of the Act of April 22, 1794, 3 Sm. L. 177. Since the writ was awarded the county treasurer has held a hearing and refused to revoke the licenses in question; the court is now asked to revoke the licenses on the ground that, in the refusal of the county treasurer, he abused his discretion. The licenses sought to be revoked expired of their own limitation on May 1, 1926, and the case was not argued until about one month later. A discussion of the question whether mandamus is the proper remedy on the facts alleged [is out of place] . . . . . . for the reason that the [application before us is in a] moot case. . . . . . Section 7 of the Act of May 20, 1913, P. L. 229, provides, 'The license or licenses provided for under the provisions of this act shall be granted by the city or county treasurer for one year, from the first day of May of each year.' There is no provision in the act for a renewal of a license, and the *Page 314 
suggestion of relator that the license in effect at the time of the argument of this case was but a renewal of the former one, is without merit."
The judgment is affirmed.